                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                     CIVIL ACTION NO. 5:19-CV-00064-RJC-DSC


 GERRY CURTS,                                     )
                                                  )
                   Plaintiff,                     )
                                                  )
 v.                                               )
                                                  )
 TIM HERMAN et. al.,                              )
                                                  )
                                                  )
                 Defendants.                      )



       THIS MATTER is before the Court on the “Motion[s] for Admission Pro Hac Vice and

Affidavit[s] [for Raul Valles, Jr. and Andrea K. Holder]” (documents ## 19-20) filed May 28,

2019. For the reasons set forth therein, the Motions will be granted.


       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel, and to the Honorable Robert J. Conrad, Jr..


       SO ORDERED.



                                  Signed: May 28, 2019
